TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00340-CV



                                      In re PointServe, Inc.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER

PER CURIAM

               We grant relator PointServe, Inc.’s agreed motion for stay and stay the trial court’s

April 22, 2013 order pending further orders of this Court.

               It is ordered on May 29, 2013.




Before Justices Puryear, Pemberton, and Rose